Exhibit 10.20.1


NON-QUALIFIED OPTION AGREEMENT


Pursuant to the 1992 Non-Qualified Stock Option Plan (the “Plan”) of BMC WEST
CORPORATION (the “Corporation”), effective January 1, 1992, the Corporation
hereby grants to MICHAEL MAHRE (“Participant”) an option to purchase all or any
part of an aggregate of 2,500 shares under the Common Stock of the Corporation
(the “Option Shares”) under and subject to the terms and conditions of this
Agreement and the Plan which is incorporated herein by reference and made a part
hereof for all purposes.


Participant and the Corporation agree as follows:


1.    Definitions.


The definitions and terms used in the Plan are incorporated herein by reference
and shall have the same meaning and be given the same effect.


2.    Term of Option


2.1    Option Period. The option rights granted by this Option Agreement for
each Option Share shall expire and be of no value and the right of purchase
evidenced hereby shall cease upon the tenth (10th) anniversary of the date the
Option Share shall vest under Section 3, unless terminated earlier pursuant to
Section 2.2.


2.2    Expiration of Option Period Upon Termination of Employment. The option
rights granted by this Option Agreement shall expire ninety (90) days after
Participant’s termination of employment with the Corporation for any reason, and
no shares may thereafter be issued pursuant to this Option Agreement, except as
set forth below:


(a)    If Participant’s employment is terminated by reason of Participant’s
death, Participant’s personal representative may exercise any option rights
granted pursuant to this Option Agreement, to the extent vested, at any time
within one (1) year after Participant’s death, but in any event not after the
expiration of the Option Period prescribed in Section 2.1.


(b)    If Participant’s employment is terminated by reason of Participant’s
disability or retirement, Participant may exercise any option rights granted
pursuant to this Option Agreement, to the extent vested, at any time within one
(1) year after such termination, but in any event not after the expiration of
the Option Period prescribed in Section 2.1.


3.    Vesting of Option.


The option rights granted by this Option shall be exercisable only as to vested
Option Shares. Unless vested in accordance with the terms of Section 3.1 or
terminated in accordance with the terms of Section 3.2, all of the Option Shares
shall vest on January 1, 2003.
 

--------------------------------------------------------------------------------




3.1    Vesting of Options. The vesting of the Option Shares shall occur at a
rate of twenty percent (20%) of the Option Shares under this grant on December
31 each year commencing on December 31, 1999.


3.2    Termination of Vesting Upon Termination of Employment. If a Participant
ceases to be employed by the Corporation, vesting shall terminate as of January
1 of the year in which employment is terminated. There shall be no fractional or
prorated vesting.


4.    Non-transferable.


The option rights granted by this Option are not transferable or assignable
otherwise than by will or by the laws of descent and distribution, and during
the lifetime of Participant are exercisable only by Participant.


5.    Exercise of Option.


Before this Option expires, Participant may exercise his option rights hereunder
as to all or any part of his vested Option Shares by delivering to the
Corporation at its corporate headquarters, or such other location as the
Corporation may designate from time to time, written notice of the intention to
purchase Option Shares together with the sum of Ten dollars and 75/100 Dollars
($10.75) per Option Share to be purchased (the “Option Price”). (The options
were granted effective April 15, 1999.)


6.    Issuance of Option Shares.


Upon receipt of the items and information specified in Section 5, the
Corporation shall record in its stock register the name of Participant and issue
shares of Common Stock accordingly; provided, however, the Corporation shall
have no obligation to issue fractional shares; and provided further that stock
certificates issued shall bear any restrictive legend required by any agreement
among shareholders or pertinent law.


7.    Conditions Applying to the Option and Option Shares.


7.1    If the Corporation subsequently authorized or issues other classes of
Common Stock during the term hereof, the Option Shares not yet purchased by
Participant shall be the kind and amount of shares that Employee would have
received had this Option been exercised in the same manner and to the same
extent immediately prior to such event.


7.2    The Option Shares shall be subject to adjustment from time to time as
follows:


a.    If, at any time before this Option is fully exercised or expires, the
total number of shares of the Corporation’s Common Stock outstanding is
increased by a stock dividend or subdivision or split-up of such outstanding
shares, then, concurrently with the effectiveness of such subdivision or
split-up, the number of Option Shares not yet purchased by Participant
(calculated to the nearest whole share) shall be proportionately increased, and
the purchase price per share shall be proportionately decreased.
 

--------------------------------------------------------------------------------




b.    If, at any time before this Option is fully exercised or expires, the
total number of shares of the Corporation’s Common Stock outstanding is
decreased by a combination or reverse stock split of such outstanding shares,
then concurrently with the effectiveness of such combination, the number of
Option Shares not yet purchased by Participant (calculated to the nearest whole
share) shall be proportionately decreased, and the purchase price per share
shall be proportionately increased.


7.3    In the event of any capital reorganization or any reclassification of the
Corporation’s common stock (other than a change in par value or as a result of a
stock dividend or subdivision, split-up or combination of Shares), or the
consolidation or merger of Corporation with or into another corporation, or the
sale or other disposition of all or substantially all the properties and assets
of the Corporation, then after such transaction Participant shall be entitled to
receive upon the exercise of the option rights granted hereunder, in lieu of
each share of Common Stock, the kind and amount of Shares of stock, other
securities, money or property receivable upon the consummation of such
transaction by the holder of one share of Common Stock of the Corporation
issuable under this plan, as if the option had been exercised immediately prior
to such transaction.


8.    General


Neither the grant of this Option nor the issuance of any shares pursuant to this
Option shall be construed as modifying, affecting or evidencing any intention or
understanding with respect to the terms of employment of Participant with the
Corporation.


IN WITNESS WHEREOF, the Corporation has caused this Option to be executed,
effective this 23rd day of April, 1999.


BUILDING MATERIALS
HOLDING CORPORATION
 
By__________________________
Robert E. Mellor, President
& Chief Executive Officer
 
PARTICIPANT
 
_____________________________
Michael Mahre



--------------------------------------------------------------------------------



